DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on October 25, 2022.  As directed by the amendment, Claims 1, 6, and 11 have been amended.  Claims 1-20 are pending in the instant application.
Regarding the Office Action filed August 26, 2022:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.  Please see below for more details.
Applicant’s arguments regarding 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended independent Claims 1 and 11 to overcome the previous 35 USC 102 and 103 rejections.  Though Examiner agrees that the prior art Landesberg does not disclose the current amended independent claims, Examiner introduces prior art Kumar et al. (US 2003/0139691) which does disclose the amended independent claims.  It is noted that Kumar is directed towards sleep apnea but uses phase angles to correlate with a respiratory distress index (Kumar: paragraph 0016).  See 35 USC 102 and 103 rejections below for more details.  It is also noted that the claim limitation of “respiratory distress” is being interpreted broadly and is not necessarily directed towards the more specific illnesses like Respiratory Distress Syndrome or Acute Respiratory Distress Syndrome as mentioned in the instant specification.  Examiner suggests Applicant to focus the claims more towards the device’s application in respiratory diseases not tied with sleep apnea.  
Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
The phrase “a period of time” should be changed to --the time period-- to make it clear this is the same time period as mentioned earlier in Claims 1 and 11 (Claim 9, Line 2; Claim 18, Line 2).
The phrase “period of time” should be changed to --time period-- for consistency (Claim 9, Line 4; Claim 18, Line 4).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2003/0139691).
Regarding Claim 1, Kumar discloses a method (method for diagnosing sleep apnea and monitoring abdominal and thoracic effort, Abstract) comprising: receiving, by a processor (data stored in computer file, computer file reads signals and performs phase calculation, paragraph 0029; automated means can be used, information collected and input into a computer with a software utility that calculates phase change, paragraph 0043; a processor is well-known to be found in computers and used for processing data), a first set of sensor data (thoracic data, Fig 10) from a first sensor (means for measuring thoracic and abdominal effort, such equipment include piezo belts, PDF belts, inductance or impedance measurement devices and the like, effort sensors, paragraph 0042; effort sensor or belt for thoracic data gathering, Fig 10) positioned on the epidermis of a patient being monitored for respiratory distress in a first location (effort sensor or belt shown to be on the outside or epidermis of patient at the chest area, Fig 10), the first sensor being in communication with the processor (data stored in computer file, computer file reads signals and performs phase calculation, paragraph 0029; automated means can be used, information collected and input into a computer with a software utility that calculates phase change, paragraph 0043; a processor is well-known to be found in computers and used for processing data); receiving, by the processor, a second set of sensor data (abdominal data, Fig 10) from a second sensor (means for measuring thoracic and abdominal effort, such equipment include piezo belts, PDF belts, inductance or impedance measurement devices and the like, effort sensors, paragraph 0042; effort sensor or belt for abdominal data gathering, Fig 10) positioned on the epidermis of the patient in a second location (effort sensor or belt shown to be on the outside or epidermis of patient at the abdomen area, Fig 10), the second sensor being in communication with the processor (data stored in computer file, computer file reads signals and performs phase calculation, paragraph 0029; automated means can be used, information collected and input into a computer with a software utility that calculates phase change, paragraph 0043; a processor is well-known to be found in computers and used for processing data); determining, by the processor, a phase difference between the first and second sets of sensor data (data stored in computer file, computer file reads signals and performs phase calculation, phase calculation is by cross-correlation, paragraph 0029; automated means can be used, information collected and input into a computer with a software utility that calculates phase change, paragraph 0043); determining, by the processor, a degree of respiratory effort exhibited by the patient over a time period based on a determined phase difference between the first and second sets of sensor data (change in phase angle as function of time is useful, phase of each type of effort can be determined as well as change of phase, paragraph 0028; diagnosis of sleep apnea can be achieved by monitoring phase angle between abdominal effort and thoracic effort, determining difference in phase between each type of effort, then determining rate of phase angle change over time, paragraph 0016; the change in phase angle is a measure or degree of respiratory effort as it involves both the abdominal effort and thoracic effort); determining, by the processor, a change in the patient's respiratory distress over the time period responsively to the determined degree of respiratory effort exhibited by the patient over the time period (determining rate of phase angle change over time, instability of phase angle correlates with respiratory distress index, paragraph 0016; rate of change of phase angle correlates to respiratory disturbance index, paragraph 0041; since the change in phase angle over time is a measure or degree of respiratory effort over time, the change in phase angle can be used to determine the patient’s respiratory distress over time via the respiratory distress index); and communicating, by the processor, the change in the patient's respiratory distress to a display device (strip chart recorders, clinician viewing computer screens displaying varying physiological parameters, paragraph 0010; effort graphed on a strip chart, paragraph 0028; collected and input into a computer with software utility that calculates phase change and determines significant change or changes in a set of date, paragraph 0043; RDI graphed and displayed, Figs 3-6; computers are well-known to have displays).
Regarding Claim 2, Kumar discloses the determination of the degree of respiratory effort exhibited by the patient includes determining a degree of thoraco- abdominal asynchrony (TAA) exhibited by the patient (the device involves the use of thoracic and abdominal data and measuring the phase angle stability, Fig 10; diagram shows the basic concept of TAA, Fig 1).
Regarding Claim 8, Kumar discloses performing, by the processor, cross-correlation analysis between the first and second sets of sensor data prior to determining the degree of respiratory effort exhibited by the patient, wherein the degree of respiratory effort exhibited by the patient is further based on a result of the cross-correlation analysis (method for phase calculation is by cross-correlation between two signals, paragraph 0029; cross-correlation is used to calculate phase which later results in figuring out the degree of thoracic and abdominal effort).
Regarding Claim 9, Kumar discloses the first and second sets of sensor data are a signal collected over a period of time (thoracic and abdominal effort measured and graphed on strip chart as function of time, paragraph 0028), the method further comprising: mapping a result of a cross-correlation calculation at a particular time during the period of time with a maximum cross-correlation value calculated during the period of time prior to the determination of the degree of respiratory effort exhibited by the patient (method for phase calculation is by cross-correlation between two signals, distance between two adjacent maxima in cross correlation curve estimates dominant period time, distance between zero lag and nearest maximum is a measure of phase lag, paragraph 0029; results are depicted in Fig 3; Claim 2; maximum cross-correlation values used to measure phase lag).
Regarding Claim 11, Kumar discloses a method (method for diagnosing sleep apnea and monitoring abdominal and thoracic effort, Abstract) comprising: receiving, by a processor (data stored in computer file, computer file reads signals and performs phase calculation, paragraph 0029; automated means can be used, information collected and input into a computer with a software utility that calculates phase change, paragraph 0043; a processor is well-known to be found in computers and used for processing data), a first set of sensor data (thoracic data, Fig 10) from a first sensor (means for measuring thoracic and abdominal effort, such equipment include piezo belts, PDF belts, inductance or impedance measurement devices and the like, effort sensors, paragraph 0042; effort sensor or belt for thoracic data gathering, Fig 10) positioned on the epidermis of a patient being monitored for respiratory distress in a first location (effort sensor or belt shown to be on the outside or epidermis of patient at the chest area, Fig 10), the first sensor being in communication with the processor (data stored in computer file, computer file reads signals and performs phase calculation, paragraph 0029; automated means can be used, information collected and input into a computer with a software utility that calculates phase change, paragraph 0043; a processor is well-known to be found in computers and used for processing data); receiving, by the processor, a second set of sensor data (abdominal data, Fig 10) from a second sensor (means for measuring thoracic and abdominal effort, such equipment include piezo belts, PDF belts, inductance or impedance measurement devices and the like, effort sensors, paragraph 0042; effort sensor or belt for abdominal data gathering, Fig 10) positioned on the epidermis of the patient in a second location (effort sensor or belt shown to be on the outside or epidermis of patient at the abdomen area, Fig 10), the second sensor being in communication with the processor (data stored in computer file, computer file reads signals and performs phase calculation, paragraph 0029; automated means can be used, information collected and input into a computer with a software utility that calculates phase change, paragraph 0043; a processor is well-known to be found in computers and used for processing data); performing, by the processor, cross-correlation analysis between the first and second sets of sensor data (method for phase calculation is by cross-correlation between two signals, paragraph 0029); determining, by the processor, a degree of respiratory effort exhibited by the patient over a time period based on a result of the cross-correlation analysis (change in phase angle as function of time is useful, phase of each type of effort can be determined as well as change of phase, paragraph 0028; diagnosis of sleep apnea can be achieved by monitoring phase angle between abdominal effort and thoracic effort, determining difference in phase between each type of effort, then determining rate of phase angle change over time, paragraph 0016; the change in phase angle is a measure or degree of respiratory effort as it involves both the abdominal effort and thoracic effort); determining, by the processor, a change in the patient's respiratory distress over the time period responsively to the determined decree of respiratory effort exhibited by the patient over the time period (determining rate of phase angle change over time, instability of phase angle correlates with respiratory distress index, paragraph 0016; rate of change of phase angle correlates to respiratory disturbance index, paragraph 0041; since the change in phase angle over time is a measure or degree of respiratory effort over time, the change in phase angle can be used to determine the patient’s respiratory distress over time via the respiratory distress index); and communicating, by the processor, the change in the patient's respiratory distress to a display device (strip chart recorders, clinician viewing computer screens displaying varying physiological parameters, paragraph 0010; effort graphed on a strip chart, paragraph 0028; collected and input into a computer with software utility that calculates phase change and determines significant change or changes in a set of date, paragraph 0043; RDI graphed and displayed, Figs 3-6; computers are well-known to have displays).
Regarding Claim 12, Kumar discloses the determination of the degree of respiratory effort exhibited by the patient includes determining a degree of thoraco- abdominal asynchrony (TAA) exhibited by the patient (the device involves the use of thoracic and abdominal data and measuring the phase angle stability, Fig 10; diagram shows the basic concept of TAA, Fig 1).
Regarding Claim 17, Kumar discloses determining, by the processor, a phase difference between the first and second sets of sensor data prior to determining the degree of respiratory effort exhibited by the patient (data stored in computer file, computer file reads signals and performs phase calculation, phase calculation is by cross-correlation, paragraph 0029; automated means can be used, information collected and input into a computer with a software utility that calculates phase change, paragraph 0043), wherein the degree of respiratory effort exhibited by the patient is further based on a determined phase difference (change in phase angle as function of time is useful, phase of each type of effort can be determined as well as change of phase, paragraph 0028; diagnosis of sleep apnea can be achieved by monitoring phase angle between abdominal effort and thoracic effort, determining difference in phase between each type of effort, then determining rate of phase angle change over time, paragraph 0016; the change in phase angle is a measure or degree of respiratory effort as it involves both the abdominal effort and thoracic effort).
Regarding Claim 18, Kumar discloses the first and second sets of sensor data are a signal collected over a period of time (thoracic and abdominal effort measured and graphed on strip chart as function of time, paragraph 0028), the method further comprising: mapping a result of a cross-correlation calculation at a particular time during the period of time with a maximum cross-correlation value calculated during the period of time prior to the determination of the degree of respiratory effort exhibited by the patient (method for phase calculation is by cross-correlation between two signals, distance between two adjacent maxima in cross correlation curve estimates dominant period time, distance between zero lag and nearest maximum is a measure of phase lag, paragraph 0029; results are depicted in Fig 3; Claim 2; maximum cross-correlation values used to measure phase lag).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 7, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2003/0139691) in view of Landesberg et al. (US 2016/0029949).
Regarding Claim 3, Kumar discloses the claimed invention of Claim 1.  Kumar also discloses a means for measuring thoracic and abdominal effort which include piezo belts, PDF belts, inductance or impedance measurement devices (paragraph 0042). Kumar fails to disclose the first and second sensors are accelerometers and the first and second sets of sensor data include acceleration measurements.
However, Landesberg, of the same field of endeavor, teaches a device for monitoring effort and efficiency of breathing activity (Abstract) including the first and second sensors are accelerometers and the first and second sets of sensor data include acceleration measurements (12 is an accelerometer, paragraph 0035; processor 16 processes sensed local accelerations, paragraph 0044) since these are known sensors used for monitoring effort of breathing activity and for providing crucial information about respiratory effort (paragraphs 0044-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize accelerometers, as taught by Landesberg, since these are known sensors used for monitoring effort of breathing activity and for providing crucial information about respiratory effort (Landesberg: paragraphs 0044-0046).  Landesberg shows these sensors are well known in the art to be used to monitor respiratory effort.
Regarding Claim 6, Kumar discloses the claimed invention of Claim 1.  Kumar fails to disclose receiving an indication of a respiratory rate of the patient, wherein the determination of the degree of respiratory effort exhibited by the patient is further based on the respiratory rate.
However, Landesberg, of the same field of endeavor, teaches a device for monitoring effort and efficiency of breathing activity (Abstract) including receiving an indication of a respiratory rate of the patient (device enables detecting respiratory rate, paragraph 0053; following features were calculated an monitored to observe temporal: respiratory rate, paragraph 0180), wherein the determination of the degree of respiratory effort exhibited by the patient is further based on the respiratory rate (parameters of phase difference and respiratory rate were referenced as an absolute change in value from baseline, paragraph 0198; chest-abdominal phase and respiratory rate was used to separate observations previously classified as change in respiratory effort into two clusters, paragraph 0200; the calculated displacement and assessed forces enable to derive the respiratory effort work and efficacy of the respiratory muscle work, paragraph 0103; respiratory rate was utilized with the “change in respiratory effort” cluster to separate observations into two clusters) since the change of respiratory rate is correlated to the severity of an apnea event (paragraph 0192).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add respiratory rate as a parameter, as taught by Landesberg, since the change of respiratory rate is correlated to the severity of an apnea event (Landesberg: paragraph 0192).  Having respiratory rate as an additional parameter provides more ways of measuring the severity of the apnea involved and can be further utilized in quantifying the respiratory distress found in the patient.  Additionally, both Kumar and Landesberg are addressing similar problems tied with sleep apnea.
Regarding Claim 7, Kumar discloses the claimed invention of Claim 1.  Kumar also discloses a means for measuring thoracic and abdominal effort which include piezo belts, PDF belts, inductance or impedance measurement devices (paragraph 0042).  Kumar fails to disclose a third set of sensor data from a third sensor positioned on the epidermis of the patient in a third location, the third sensor being in communication with the processor; determining a phase difference between at least one of the first and third sets of sensor data and the second and third sets of sensor data, wherein determining the degree of respiratory effort exhibited by the patient is further based on a determined phase difference between the first and third sets of sensor data and the second and third sets of sensor data.
However, Landesberg, of the same field of endeavor, teaches a device for monitoring effort and efficiency of breathing activity (Abstract) including receiving a third set of sensor data (processor 16 processes the sensed local accelerations and/or displacement and/or motion of each sensor, paragraph 0044) from a third sensor (12, Fig 1; detect and analyze different types of apnea from a single sensor 12 on the chest, paragraph 0035; chest sensor on right side of chest, Claim 4; monitors the synchrony between chest and abdomen can be further improved by utilizing two or more sensors on chest and upper abdomen, paragraph 0106) positioned on the epidermis of the patient in a third location (placement on right side of the chest, Claim 4), the third sensor being in communication with the processor (all sensors connected to 16, paragraph 0044); determining a phase difference between at least one of the first and third sets of sensor data and the second and third sets of sensor data (phase differences between dynamics of chest sensor and abdominal sensor provide additional information used, paragraph 0051; processor determines synchrony of breathing movements between both sides of chest and abdomen, during apnea, motion of chest and diaphragm are slightly out of phase or in complete opposite phase, Claim 4; following features are calculated and monitored to observe temporal: phase difference, paragraph 0180), wherein determining the degree of respiratory effort exhibited by the patient is further based on a determined phase difference between the first and third sets of sensor data and the second and third sets of sensor data (16 processes sensed local accelerations and/or displacement and/or motion of each sensor and quantify severity of changes in ventilation strength by monitoring effort and efficiency of breathing activity, paragraph 0044; parameters of phase difference and respiratory rate were referenced as an absolute change in value from baseline, paragraph 0198; chest-abdominal phase and respiratory rate was used to separate observations previously classified as change in respiratory effort into two clusters, paragraph 0200; the calculated displacement and assessed forces enable to derive the respiratory effort work and efficacy of the respiratory muscle work, paragraph 0103; chest-abdominal phase differences were utilized with the “change in respiratory effort” cluster to separate observations into two clusters) to improve the monitoring of synchrony between chest and abdomen through the use of two or more sensors (paragraph 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional third sensor onto the patient and process data of the third sensor, as taught by Landesberg, to improve the monitoring of synchrony between chest and abdomen through the use of two or more sensors (Landesberg: paragraph 0106).  Having additional sensors is a well-known technique of improving accuracy as well as providing additional data points to compare and correlate.  
Regarding Claim 13, Kumar discloses the claimed invention of Claim 11.  Kumar also discloses a means for measuring thoracic and abdominal effort which include piezo belts, PDF belts, inductance or impedance measurement devices (paragraph 0042). Kumar fails to disclose the first and second sensors are accelerometers and the first and second sets of sensor data include acceleration measurements.
However, Landesberg, of the same field of endeavor, teaches a device for monitoring effort and efficiency of breathing activity (Abstract) including the first and second sensors are accelerometers and the first and second sets of sensor data include acceleration measurements (12 is an accelerometer, paragraph 0035; processor 16 processes sensed local accelerations, paragraph 0044) since these are known sensors used for monitoring effort of breathing activity and for providing crucial information about respiratory effort (paragraphs 0044-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize accelerometers, as taught by Landesberg, since these are known sensors used for monitoring effort of breathing activity and for providing crucial information about respiratory effort (Landesberg: paragraphs 0044-0046).  Landesberg shows these sensors are well known in the art to be used to monitor respiratory effort.
Regarding Claim 16, Kumar discloses the claimed invention of Claim 11.  Kumar fails to disclose receiving an indication of a respiratory rate of the patient, wherein the determination of the degree of respiratory effort exhibited by the patient is further based on the respiratory rate.
However, Landesberg, of the same field of endeavor, teaches a device for monitoring effort and efficiency of breathing activity (Abstract) including receiving an indication of a respiratory rate of the patient (device enables detecting respiratory rate, paragraph 0053; following features were calculated an monitored to observe temporal: respiratory rate, paragraph 0180), wherein the determination of the degree of respiratory effort exhibited by the patient is further based on the respiratory rate (parameters of phase difference and respiratory rate were referenced as an absolute change in value from baseline, paragraph 0198; chest-abdominal phase and respiratory rate was used to separate observations previously classified as change in respiratory effort into two clusters, paragraph 0200; the calculated displacement and assessed forces enable to derive the respiratory effort work and efficacy of the respiratory muscle work, paragraph 0103; respiratory rate was utilized with the “change in respiratory effort” cluster to separate observations into two clusters) since the change of respiratory rate is correlated to the severity of an apnea event (paragraph 0192).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add respiratory rate as a parameter, as taught by Landesberg, since the change of respiratory rate is correlated to the severity of an apnea event (Landesberg: paragraph 0192).  Having respiratory rate as an additional parameter provides more ways of measuring the severity of the apnea involved and can be further utilized in quantifying the respiratory distress found in the patient.  Additionally, both Kumar and Landesberg are addressing similar problems tied with sleep apnea.
Regarding Claim 19, Kumar discloses the claimed invention of Claim 11.  Kumar also discloses a means for measuring thoracic and abdominal effort which include piezo belts, PDF belts, inductance or impedance measurement devices (paragraph 0042).  Kumar further discloses the method for phase calculation is by cross-correlation between two signals (paragraph 0029).  Kumar fails to disclose receiving a third set of sensor data from the third sensor positioned on the epidermis of the patient in a third location, the third sensor being in communication with the processor; performing, by the processor, cross-correlation analysis between the first and third sets of data or the second and third sets of sensor data, wherein determining the degree of respiratory effort exhibited by the patient is further based on a result of the cross-correlation analysis between the first and third sets of sensor data or the second and third sets of sensor data.
However, Landesberg, of the same field of endeavor, teaches a device for monitoring effort and efficiency of breathing activity (Abstract) including receiving a third set of sensor data (processor 16 processes the sensed local accelerations and/or displacement and/or motion of each sensor, paragraph 0044) from the third sensor (12, Fig 1; detect and analyze different types of apnea from a single sensor 12 on the chest, paragraph 0035; chest sensor on right side of chest, Claim 4; monitors the synchrony between chest and abdomen can be further improved by utilizing two or more sensors on chest and upper abdomen, paragraph 0106) positioned on the epidermis of the patient in a third location (placement on right side of the chest, Claim 4), the third sensor being in communication with the processor (all sensors connected to 16, paragraph 0044); performing, by the processor, analysis between the first and third sets of data or the second and third sets of sensor data (phase differences between dynamics of chest sensor and abdominal sensor provide additional information used, paragraph 0051; processor determines synchrony of breathing movements between both sides of chest and abdomen, during apnea, motion of chest and diaphragm are slightly out of phase or in complete opposite phase, Claim 4; following features are calculated and monitored to observe temporal: phase difference, paragraph 0180), wherein determining the degree of respiratory effort exhibited by the patient is further based on a result of the between the first and third sets of sensor data or the second and third sets of sensor data (16 processes sensed local accelerations and/or displacement and/or motion of each sensor and quantify severity of changes in ventilation strength by monitoring effort and efficiency of breathing activity, paragraph 0044; parameters of phase difference and respiratory rate were referenced as an absolute change in value from baseline, paragraph 0198; chest-abdominal phase and respiratory rate was used to separate observations previously classified as change in respiratory effort into two clusters, paragraph 0200; the calculated displacement and assessed forces enable to derive the respiratory effort work and efficacy of the respiratory muscle work, paragraph 0103; chest-abdominal phase differences were utilized with the “change in respiratory effort” cluster to separate observations into two clusters) to improve the monitoring of synchrony between chest and abdomen through the use of two or more sensors (paragraph 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional third sensor onto the patient and process data of the third sensor with cross-correlation analysis, as taught by Landesberg, to improve the monitoring of synchrony between chest and abdomen through the use of two or more sensors (Landesberg: paragraph 0106).  Having additional sensors is a well-known technique of improving accuracy as well as providing additional data points to compare and correlate.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2003/0139691) in view of Landesberg et al. (US 2016/0029949) and Freeman et al. (US 2018/0280646).
Regarding Claim 10, Kumar discloses the claimed invention of Claim 1.  Kumar fails to disclose receiving an indication of a respiratory rate variability of the patient, wherein the determination of the degree of respiratory effort exhibited by the patient is further based on respiratory rate variability.
However, Landesberg, of the same field of endeavor, teaches a device for monitoring effort and efficiency of breathing activity (Abstract) including receiving an indication of a respiratory rate of the patient (device enables detecting respiratory rate, paragraph 0053; following features were calculated an monitored to observe temporal: respiratory rate, paragraph 0180), wherein the determination of the degree of respiratory effort exhibited by the patient is further based on the respiratory rate (parameters of phase difference and respiratory rate were referenced as an absolute change in value from baseline, paragraph 0198; chest-abdominal phase and respiratory rate was used to separate observations previously classified as change in respiratory effort into two clusters, paragraph 0200; the calculated displacement and assessed forces enable to derive the respiratory effort work and efficacy of the respiratory muscle work, paragraph 0103; respiratory rate was utilized with the “change in respiratory effort” cluster to separate observations into two clusters) since the change of respiratory rate is correlated to the severity of an apnea event (paragraph 0192).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add respiratory rate as a parameter, as taught by Landesberg, since the change of respiratory rate is correlated to the severity of an apnea event (Landesberg: paragraph 0192).  Having respiratory rate as an additional parameter provides more ways of measuring the severity of the apnea involved and can be further utilized in quantifying the respiratory distress found in the patient.  Additionally, both Kumar and Landesberg are addressing similar problems tied with sleep apnea.
Kumar-Landesberg combination fails to teach receiving an indication of a respiratory rate variability and determining the degree of respiratory effort based on respiratory rate variability.
However, Freeman, of the same field of endeavor, teaches a ventilation therapy system and method (Abstract) including an indication of a respiratory rate variability of the patient (devised to record or to analyze respiratory patterns or variability, desirable to use respiratory rate variability algorithms to incorporate variability in respiratory intensity, rate, and location of respiratory motion, paragraph 0039; utilizes heart rate and respiratory rate, volume, or waveform variability to predict cardiac, respiratory and pulmonary complications, paragraph 0224), wherein the determination of the degree of respiratory effort exhibited by the patient is further based on respiratory rate variability (devised to record or to analyze respiratory patterns or variability, desirable to use respiratory rate variability algorithms to incorporate variability in respiratory intensity, rate, and location of respiratory motion, marked abnormalities in respiration as noted by changes in intensity, in rate, in localization of respiratory effort, or in variability of any of these parameters provide early warning of respiratory or cardiovascular failure, paragraph 0039) to provide early warning of respiratory or cardiovascular failure and present an opportunity for early intervention (paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize respiratory rate variability within the processor to determine respiratory effort, as taught by Freeman, to provide early warning of respiratory or cardiovascular failure and present an opportunity for early intervention (Freeman: paragraph 0039). By measuring the variability in parameters, the variability can further hint at respiratory complications that could benefit medical personnel to see early warning signs of respiratory problems.  This can also contribute to quantifying the patient’s respiratory distress index.
Regarding Claim 20, Kumar discloses the claimed invention of Claim 11.  Kumar fails to disclose receiving an indication of a respiratory rate variability of the patient, wherein the determination of the degree of respiratory effort exhibited by the patient is further based on respiratory rate variability.
However, Landesberg, of the same field of endeavor, teaches a device for monitoring effort and efficiency of breathing activity (Abstract) including receiving an indication of a respiratory rate of the patient (device enables detecting respiratory rate, paragraph 0053; following features were calculated an monitored to observe temporal: respiratory rate, paragraph 0180), wherein the determination of the degree of respiratory effort exhibited by the patient is further based on the respiratory rate (parameters of phase difference and respiratory rate were referenced as an absolute change in value from baseline, paragraph 0198; chest-abdominal phase and respiratory rate was used to separate observations previously classified as change in respiratory effort into two clusters, paragraph 0200; the calculated displacement and assessed forces enable to derive the respiratory effort work and efficacy of the respiratory muscle work, paragraph 0103; respiratory rate was utilized with the “change in respiratory effort” cluster to separate observations into two clusters) since the change of respiratory rate is correlated to the severity of an apnea event (paragraph 0192).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add respiratory rate as a parameter, as taught by Landesberg, since the change of respiratory rate is correlated to the severity of an apnea event (Landesberg: paragraph 0192).  Having respiratory rate as an additional parameter provides more ways of measuring the severity of the apnea involved and can be further utilized in quantifying the respiratory distress found in the patient.  Additionally, both Kumar and Landesberg are addressing similar problems tied with sleep apnea.
Kumar-Landesberg combination fails to teach receiving an indication of a respiratory rate variability and determining the degree of respiratory effort based on respiratory rate variability.
However, Freeman, of the same field of endeavor, teaches a ventilation therapy system and method (Abstract) including an indication of a respiratory rate variability of the patient (devised to record or to analyze respiratory patterns or variability, desirable to use respiratory rate variability algorithms to incorporate variability in respiratory intensity, rate, and location of respiratory motion, paragraph 0039; utilizes heart rate and respiratory rate, volume, or waveform variability to predict cardiac, respiratory and pulmonary complications, paragraph 0224), wherein the determination of the degree of respiratory effort exhibited by the patient is further based on respiratory rate variability (devised to record or to analyze respiratory patterns or variability, desirable to use respiratory rate variability algorithms to incorporate variability in respiratory intensity, rate, and location of respiratory motion, marked abnormalities in respiration as noted by changes in intensity, in rate, in localization of respiratory effort, or in variability of any of these parameters provide early warning of respiratory or cardiovascular failure, paragraph 0039) to provide early warning of respiratory or cardiovascular failure and present an opportunity for early intervention (paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize respiratory rate variability within the processor to determine respiratory effort, as taught by Freeman, to provide early warning of respiratory or cardiovascular failure and present an opportunity for early intervention (Freeman: paragraph 0039). By measuring the variability in parameters, the variability can further hint at respiratory complications that could benefit medical personnel to see early warning signs of respiratory problems.  This can also contribute to quantifying the patient’s respiratory distress index.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2003/0139691) in view of Avinash et al. (US 2005/0113673).
Regarding Claim 4, Kumar discloses the claimed invention of Claim 1.  Kumar also discloses a means for measuring thoracic and abdominal effort which include piezo belts, PDF belts, inductance or impedance measurement devices (paragraph 0042). Kumar fails to disclose the first and second sensors are force meters and the first and second sets of sensor data include force measurements.
However, Avinash, of the same field of endeavor, teaches a technique for acquisition of respiratory motion data (Abstract) including the first and second sensors are force meters and the first and second sets of sensor data include force measurements (one or more suitable sensors 36 disposed on skin of the patient, measured by various types sensors including force sensors, paragraph 0028) since these are known sensors used for measuring respiratory motion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the acceleration sensors with force sensors, as taught by Avinash, since these are known sensors used for measuring respiratory motion.
Regarding Claim 5, Kumar discloses the claimed invention of Claim 1.  Kumar also discloses a means for measuring thoracic and abdominal effort which include piezo belts, PDF belts, inductance or impedance measurement devices (paragraph 0042). Kumar fails to disclose the first and second sensors are strain sensors and the first and second sets of sensor data include strain measurements.
However, Avinash, of the same field of endeavor, teaches a technique for acquisition of respiratory motion data (Abstract) including the first and second sensors are strain sensors and the first and second sets of sensor data include strain measurements (one or more suitable sensors 36 disposed on skin of the patient, measured by various types sensors including strain gauges, paragraph 0028) since these are known sensors used for measuring respiratory motion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the acceleration sensors with strain sensors, as taught by Avinash, since these are known sensors used for measuring respiratory motion.
Regarding Claim 14, Kumar discloses the claimed invention of Claim 11.  Kumar also discloses a means for measuring thoracic and abdominal effort which include piezo belts, PDF belts, inductance or impedance measurement devices (paragraph 0042). Kumar fails to disclose the first and second sensors are force meters and the first and second sets of sensor data include force measurements.
However, Avinash, of the same field of endeavor, teaches a technique for acquisition of respiratory motion data (Abstract) including the first and second sensors are force meters and the first and second sets of sensor data include force measurements (one or more suitable sensors 36 disposed on skin of the patient, measured by various types sensors including force sensors, paragraph 0028) since these are known sensors used for measuring respiratory motion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the acceleration sensors with force sensors, as taught by Avinash, since these are known sensors used for measuring respiratory motion.
Regarding Claim 15, Kumar discloses the claimed invention of Claim 11.  Kumar also discloses a means for measuring thoracic and abdominal effort which include piezo belts, PDF belts, inductance or impedance measurement devices (paragraph 0042). Kumar fails to disclose the first and second sensors are strain sensors and the first and second sets of sensor data include strain measurements.
However, Avinash, of the same field of endeavor, teaches a technique for acquisition of respiratory motion data (Abstract) including the first and second sensors are strain sensors and the first and second sets of sensor data include strain measurements (one or more suitable sensors 36 disposed on skin of the patient, measured by various types sensors including strain gauges, paragraph 0028) since these are known sensors used for measuring respiratory motion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the acceleration sensors with strain sensors, as taught by Avinash, since these are known sensors used for measuring respiratory motion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785